ACCEPTED
                                                                                       03-14-00257-CV
                                                                                               4873387
                                                                              THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  4/14/2015 8:31:59 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                   FREDERICK, PERALES,
                 ALLMON & ROCKWELL, P.C.     FILED IN
                                       3rd COURT OF APPEALS
                            707 Rio Grande, Suite 200             AUSTIN, TEXAS
                                Austin, TX 78701               4/14/2015 8:31:59 AM
                              (512) 469-6000 Phone               JEFFREY D. KYLE
                                                                       Clerk
                               (512) 482-9346 Fax

                                  April 14, 2015

Mr. Jeffrey D. Kyle, Clerk of the Third Court of Appeals                   via e-file
Price Daniel, Sr. Building, Room 101
209 W. 14th Street
Austin, Texas 78701

Re:   Court of Appeals No. 03-14-00257-CV; Maverick County, et. al., v.
      Railroad Commission of Texas, et. al..

Dear Mr. Kyle:

      In response to your letter dated March 24, 2015, please know that I intend to
argue the above-referenced case before the Court on May 20, 2015 at 9:00 AM, on
behalf of Appellant Maverick County. Please feel free to contact me if you have
any questions.

                                             Sincerely,

                                                 /s/ David Frederick
                                             David Frederick
                                             Frederick, Perales,
                                             Allmon & Rockwell, P.C.
                                             707 Rio Grande, Ste. 200
                                             Austin, Texas 78701
                                             (512) 469-6000
                                             (512) 482-9346 (facsimile)
                                             dof@lf-lawfirm.com
                         CERTIFICATE OF SERVICE

       By my signature below, I certify that on this 14th day of April, 2015, a copy
of the foregoing document was served upon the parties identified below via
electronic service.

                                                /s/ David Frederick
                                             David Frederick

FOR APPELLEES DOS                            FOR APPELLANT CITY OF
REPUBLICAS COAL                              EAGLE PASS:
PARTNERSHIP, CAMINO REAL                     Heriberto Morales Jr.
FUELS, LLC, AND NORTH                        Stephen J. Ahl
AMERICAN COAL COMPANY:                       Langely & Banack, Inc.
Bill Cobb                                    401 Quarry St.
Chesley N. Blevins                           Eagle Pass, TX 78852
Jackson Walker LLP                           Telephone (830) 773-6700
100 Congress Ave., Ste. 1100                 Facsimile (830) 757-4045
Austin, TX 78701                             hmorales@langleybanack.com
Telephone (512) 236-2326                     sahl@langleybanack.com
Facsimile (512) 691-4446
bcobb@jw.com                                 FOR APPELLANT MAVERICK
cblevins@jw.com                              COUNTY HOSPITAL DISTRICT:
                                             Celeste Lira
FOR APPELLEE RAILROAD                        Brin & Brin
COMMISSION OF TEXAS:                         6223 IH-10 West
Cynthia Woelk                                San Antonio, TX 78201
Nancy E. Olinger                             Telephone (210) 341-9711
Office of the Attorney General               Facsimile (210) 341-1854
P.O. Box 12548                               clira@brinandbrin.com
Austin, TX 78711-2548
Telephone (512) 453-2012
Facsimile (512) 457-4613
cynthia.woelk@texasattorneygeneral.gov
nancy.olinger@texasattorneygeneral.gov




                                         2
FOR APPELLANTS MAVERICK
COUNTY ENVIRONMENTAL AND
PUBLIC HEALTH ASSOCIATION
AND GEORGE BAXTER:
Javier Riojas
Texas RioGrande Legal Aid, Inc.
542 E. Main
P.O. Box 2001
Eagle Pass, TX 78853
Telephone (830) 752-6400
Facsimile (830) 773-5806
jriojas@trla.org

Enrique Valdivia
Texas RioGrande Legal Aid, Inc.
1111 N. Main Avenue
San Antonio, TX 78212
Telephone (210) 212-3700
Facsimile (210) 212-3772
evaldivia@trla.org

Thomas M. Weber
Paul R. Tough
McElroy, Sullivan, Miller, Weber &
Olmstead, LLP
P.O. Box 12127
Austin, TX 78711
Telephone (512) 327-8111
Facsimile (512) 327-6566
tweber@msmtx.com
ptough@msmtx.com




                                     3